Title: To John Adams from John van Heukelom & Son, 27 April 1786
From: John van Heukelom & Son
To: Adams, John


     
      Honoráble Sir.
      Leyden 27 April 1786
     
     Oúr distressed Sitúation on the one Side, and the Manÿ Civilities & friendlÿ regard Which ÿoúr Excellençÿ bestowed on ús on the other, make ús So free to implore ÿoúr Kind assistance: We dailÿ lament of having Sent anÿ goods to America, We cannot get anÿ accoúnts or remittances ever Since Several Years: and as Mr. Cranch wrote ús, he woúld be glad to get rid of the whole búsiness, we invested Mr. dúncan Ingraham Júnior With oúr power of attorneÿ, to take all oúr búsiness into his hands. bút as Mr Cranch entrústed the whole búsiness to â third Person, whó Left boston, everÿ thing Concerning oúr Propertÿ is So Confúsed, that we have reason to fear immense Losses: We are however únwilling to troúble ÿoúr Excellencÿ, With particúlarities, and We’ll Spare all Complaints on this point, as these Úndertakings where all done for oúr own risk:— it is more particúlarlÿ to Mr. Barclay’s unaccountable behavioúr, that We

múst impúte oúr distressed Sitúation, which has plúnged Mÿ Father in â most fatal Melancholÿ disorder, whose Conseqúences may be dreadfúll:
     on the Subject of Mr. Barclaÿ, We wrote the inclosed letter to his Excellencÿ Ths: Jefferson Esqr. at Paris; bút not having received anÿ answer, and being informed, that he is in London: We take the libertÿ to Send â Copÿ of it inclosed joining to it Mr Barclay’s âccount Cúrrent With ús: Where is Mr. Barclaÿ? he left Paris clandestinelÿ, withoút informing anÿ Person whom We Know of the place of his abode. if he be alive we Súrelÿ ought to Know where to address him:
     We introdúced Mr. Barclaÿ to â Merchant at Haarlem from whom he boúght for aboút 10,000 florins on the Same Credit of â twelve Month: this Gentleman, enraged bÿ Mr. Barclay’s Condúct, and Considering him as â Man who bÿ clandestinelÿ getting awaÿ from the place of his residence, Shews ân intention not to troúble himself Múch aboút his Creditors; wants to Expose Mr. Barclaÿ’s Condúct to the world in all public papers, as â fellow for Whom everÿ man ought to be warned: We have done all, which was in oúr power to prevent it, tho’ certainlÿ Mr. Barclaÿs Condúct is unexcusable; and we have prevailed on them to Subside with it for Some time, Engaging ourselves to úse everÿ possible means to procúre them Some information and Certaintÿ: Indeed Mr. Barclaÿ, Who alwaÿs professed to be â Man of Propertÿ, who wrote ús in 1783 that he had Send Mr Loreihle to Philadelphia to Collect his propertÿ to the amount of more than 800,000 Livres & transmit it; he coúld easilÿ transfer â part of that propertÿ, as â Súritÿ on the names of his Creditors if he intended to paÿ them.
     it is in this miserable State of úncertaintÿ that we address your Excellencÿ imploring ÿoúr Kind assistance and advice how to disengage ús from this fatal affair.
     We hope your Excellencÿ Will not denÿ ús the favoúr of an Answer which we Expect the Sooner the better remaining With great respect. / Honorable Sir / Your Most obedient Servts
     
      John van Heúkelom & Son
     
    